DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-17 are currently under examination and claims 18-20 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of manufacturing articles from powder. Applicant’s election of claims 1-17 was made without traverse in the Response filed on October 24, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tidesten (US 2018/0044766). 
In regard to claim 1, Tidesten (‘766) discloses alloys having compositions relative to that of the instant invention as set forth below [0008-0027].
Element
Instant Claim
(weight percent)
Tidesten (‘766)
(weight percent)
Overlap
Cr
20 – 23 
0 – 25 
20 – 23
Mo
8 – 10 
4 – 35 
8 – 10 
Nb+Ta
3.15 – 4.15 
0 – 15 
3.15 – 4.15 
Element
Instant Claim
(weight percent)
Tidesten (‘766)
(weight percent)
Overlap
B
0.25 – 1.5 
0.2 – 2.8 
0.25 – 1.5 
N
0.35 – 1.75 
0 – 0.5 
0.35 – 0.5 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, molybdenum, niobium, tantalum, boron and nitrogen for the nickel base alloys disclosed by Tidesten (‘766) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, molybdenum, niobium, tantalum, boron and nitrogen from the amounts disclosed by Tidesten (‘766) because Tidesten (‘766) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Tidesten (‘766) discloses 0.2 to 2.8 weight percent boron, which would encompass the claimed range of boron [0013]. 
In regard to claim 5, Tidesten (‘766) discloses 0.2 to 2.8 weight percent boron, which would encompass the claimed range of boron [0013]. 
In regard to claim 7, Tidesten (‘766) discloses 0.2 to 2.8 weight percent boron, which would encompass the claimed range of boron [0013]. 
In regard to claim 9, Tidesten (‘766) discloses alloys having compositions relative to that of the instant invention as set forth below [0008-0027]. Tidesten (‘766) further discloses using the alloy to form tools or part of mold for die casting or plastic molding (claim 14). 
Element
Instant Claim
(weight percent)
Tidesten (‘766)
(weight percent)
Overlap
Cr
20 – 23 
0 – 25 
20 – 23
Mo
8 – 10 
4 – 35 
8 – 10 
Nb+Ta
3.15 – 4.15 
0 – 15 
3.15 – 4.15 
B
0.25 – 1.5 
0.2 – 2.8 
0.25 – 1.5 
N
0.35 – 1.75 
0 – 0.5 
0.35 – 0.5 
Ni
Balance
Balance (Fe and/or Ni)
Balance


The Examiner notes that the amounts of chromium, molybdenum, niobium, tantalum, boron and nitrogen for the nickel base alloys disclosed by Tidesten (‘766) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, molybdenum, niobium, tantalum, boron and nitrogen from the amounts disclosed by Tidesten (‘766) because Tidesten (‘766) discloses the same utility throughout the disclosed ranges. 
In regard to claim 16, Tidesten (‘766) discloses 0.2 to 2.8 weight percent boron, which would encompass the claimed range of boron [0013]. 

Allowable Subject Matter
Claims 3-4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the prior art fails to disclose or adequately suggest an alloy composition comprising 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent of niobium plus tantalum, 0.25 to 1.5 weight percent boron, 0.7 to 1.6 weight percent nitrogen and the balance nickel. The upper limit of nitrogen disclosed by Tidesten (‘766) is disclosed as 0.5 weight percent [0026]. 
In regard to claim 4, the prior art fails to disclose or adequately suggest an alloy composition comprising 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent of niobium plus tantalum, 0.50 to 1.2 weight percent boron, 0.7 to 1.6 weight percent nitrogen and the balance nickel. The upper limit of nitrogen disclosed by Tidesten (‘766) is disclosed as 0.5 weight percent [0026]. 
In regard to claim 6, the prior art fails to disclose or adequately suggest an alloy composition comprising 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent of niobium plus tantalum, 0.50 to 1.2 weight percent boron, 0.6 to 0.9 weight percent nitrogen and the balance nickel. The upper limit of nitrogen disclosed by Tidesten (‘766) is disclosed as 0.5 weight percent [0026]. 
In regard to claim 8, the prior art fails to disclose or adequately suggest an alloy composition comprising 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent of niobium plus tantalum, 0.50 to 1.2 weight percent boron, 1.4 to 1.7 weight percent nitrogen and the balance nickel. The upper limit of nitrogen disclosed by Tidesten (‘766) is disclosed as 0.5 weight percent [0026]. 

Claims 10-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 10, the prior art fails to disclose or adequately suggest an article comprising an alloy of the composition by weight 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent niobium plus tantalum, 0.25 to 1.5 weight percent boron, 0.35 to 1.75 weight percent nitrogen wherein the alloy has a microstructure that includes an acicular phase and a non-acicular phase. Tidesten (‘766) does not disclose or suggest an acicular phase and a non-acicular phase. 
In regard to claim 17, the prior art fails to disclose or adequately suggest an article comprising an alloy of the composition by weight 20 to 23 weight percent chromium, 8 to 10 weight percent molybdenum, 3.15 to 4.15 weight percent niobium plus tantalum, 0.25 to 1.5 weight percent boron, 0.7 to 1.6 weight percent nitrogen. The upper limit of nitrogen disclosed by Tidesten (‘766) is disclosed as 0.5 weight percent [0026]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759